—Judgment, Su*49preme Court, New York County (Howard Bell, J.), rendered July 21, 1994, convicting defendant, upon his guilty plea, of criminal possession of stolen property in the fourth degree under Indictment Number 13099/93, and two counts of robbery in the second degree and one count of attempted robbery in the second degree under Indictment Number 330/94, and sentencing him, as a second felony offender, to a term of 2 to 4 years on Indictment Number 13099/93, and, as a persistent violent felony offender, to two terms of 8 years to life and one term of 6 years to life on Indictment Number 330/94, said sentences to run concurrently with each other and consecutively to the sentence imposed on Indictment Number 13099/93, unanimously affirmed.
Defendant’s guilty pleas were knowing, intelligent, and voluntary. By pleading guilty, defendant waived any claim that his right to testify before the Grand Jury was violated (People v McConville, 188 AD2d 358, lv denied 81 NY2d 843), and the court was under no obligation to specifically advise defendant of that consequence of his plea (see, People v Harris, 61 NY2d 9). In view of defendant’s advantageous plea bargain, defendant was provided with meaningful representation (People v Ford, 86 NY2d 397, 404; People v Rivera, 223 AD2d 400, lv denied 88 NY2d 969). Concur—Sullivan, J. P., Rosenberger, Rubin, Ross and Mazzarelli, JJ.